Daniel G. Schum, Esq. Attorney for the Town of Ogden
You ask our opinion whether in your town, which is a town of the first class, the appointive office of receiver of taxes and assessments and the elective office of town clerk may be held simultaneously by the same individual.
Town Law § 36 authorizes the collection of taxes in a town of the second class to be done by the town clerk after the office of tax collector or receiver of taxes has been abolished. It is therefore clear that the Legislature does not consider the functions of these two offices to conflict, or that one office is subordinate to the other, and we conclude that no incompatibility exists between these two functions.
Town Law § 20 subd 4 provides:
  "4. No person shall be eligible to hold more than one elective town office but the town board for the purpose of consolidating offices and positions, may at any time by resolution enlarge, increase and impose further and other duties than those prescribed by law upon any elective or appointed officer or employee and fix a single compensation for the performance of all such duties. No member of the town board shall, however, be comptroller of such town."
Municipal Home Rule Law § 10 contains ample authority for a town to combine the two offices of town clerk and tax collector or receiver of taxes, and/or their functions, in one individual so long as at least one of those offices is appointive.
In our opinion, a town of the first or second class may provide by local law that the same individual simultaneously may be town clerk and tax collector or receiver of taxes and assessments so long as one or both of those offices is an appointive office.